[Cite as Fantozz v. Cordle, 2015-Ohio-4057.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


 Jo Dee Fantozz, Erie Co. Treasurer                      Court of Appeals No. E-14-130

        Appellee                                         Trial Court No. 2009-CV-0525

v.

John A. Cordle, et al.

        Defendants                                       DECISION AND JUDGMENT

[Diana Young—Appellant]                                  Decided: September 30, 2015

                                                  *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Jason R. Hinners, Assistant Prosecuting Attorney, for appellee.

        William H. Smith, Jr., for appellant.

                                                  *****

        JENSEN, J.

                                               I. Introduction

        {¶ 1} This case began as a complaint in foreclosure in the Erie County Court of

Common Pleas. The plaintiff, and appellee herein, is Jo Dee Fantozz, Erie County
Treasurer. The named defendants are John A. Cordle, Conseco Bank, Inc., and Green

Tree Servicing, LLC.

       {¶ 2} At issue in this appeal is the trial court’s denial of appellant Diana Young’s

motion to intervene. For the reasons set forth below, we affirm.

                            II. Facts and Procedural History

       {¶ 3} This case involves a home located at 506 McKelvey Street, in Sandusky,

Ohio. On June 17, 2009, the Erie County Treasurer filed a tax foreclosure action against

the homeowner, John A. Cordle, and lienholders, Conseco Bank, Inc. and Green Tree

Servicing, LLC. The property had been tax delinquent since 2005. Appellee claimed a

valid first lien on the property and sought to foreclose Cordle’s rights in the property.

       {¶ 4} None of the parties answered the complaint or otherwise responded.

Appellee moved for, and was granted, a default judgment as to each of the named

defendants. On April 22, 2010, the trial court ordered Cordle’s rights in the premises

foreclosed and the property sold.

       {¶ 5} The property was offered at two sheriff’s sales, in July and October of 2010,

for a minimum bid of $28,500. There were no bidders at either sale.

       {¶ 6} After the second failed sheriff’s sale, appellant contacted appellee.

According to the record, appellant inquired about obtaining title to the property from

Cordle and paying the delinquent real property taxes in full.




2.
           {¶ 7} On December 17, 2010, Cordle transferred his rights in the property to

appellant via a quitclaim deed. According to the deed, appellant paid no consideration

for the property.

           {¶ 8} On May 31, 2011, appellee’s counsel notified Cordle and appellant in

writing that if the taxes and costs were not paid in full by June 30, 2011, then a third

sheriff’s sale would go forward. On June 30, 2011, appellee contacted appellant again to

advise her that it would dismiss the foreclosure case upon payment of taxes and court

costs, totaling $10,534.27. The property remained delinquent.

           {¶ 9} Appellant recorded the quitclaim deed with the Erie County Recorder on

August 30, 2011. Despite her purported interest in the property, appellant paid no real

estate taxes.

           {¶ 10} The third sheriff’s sale proceeded on October 18, 2011, for a minimum bid

price of $15,000. There were no bidders. Following the third sale, appellee

communicated with appellant by phone, and in writing, to advise her that the state

intended to pursue forfeiture of the property unless she paid the delinquent property taxes

in full.

           {¶ 11} No payments were forthcoming. Accordingly, on February 26, 2013,

appellee filed an application to forfeit land, and the property was forfeited to the state on

April 30, 2013.

           {¶ 12} The property was then offered at an auditor’s sale. There were no bidders

at the first sale, but at a second sale, held on December 12, 2013, the property was sold.




3.
The minimum bid at the second sale was $50, and the property was purchased by Mary

Anne Leone. By auditor’s deed, recorded on January 9, 2014, the property was

transferred to Leone. Also on that date, appellant was served with a notice to vacate the

premises.

      {¶ 13} Six weeks later, on February 24, 2014, appellant filed a “motion to

intervene and for relief from judgment.” By order dated October 15, 2014, the trial court

denied the motion. On November 14, 2014, appellant filed a notice of appeal, claiming

three assignments of error:

             APPELLANT’S ASSIGNMENT OF ERROR NO. 1:

             THE TRIAL COURT ERRED IN NOT GRANTING

      APPELLANT’S MOTION TO INTERVENE UNDER OHIO CIVIL

      RULE 24.

             APPELLANT’S ASSIGNMENT OF ERROR NO. 2:

             THE TRIAL COURT ERRED IN FINDING APPELLANT’S

      CLAIM WAS BARRED BY THE DOCTRINE OF LIS PENDENS.

             APPELLANT’S ASSIGNMENT OF ERROR NO. 3:

             THE TRIAL COURT ERRED RULING THAT FORFEITURE IS

      NOT A NEW CAUSE OF ACTION AND DID NOT REQUIRE NEW

      NOTICE TO BE GIVEN.




4.
                                   III. Law and Analysis

       {¶ 14} First, we note that appellant does not challenge the trial court’s denial of

her motion for relief from judgment pursuant to Civ.R. 60(B).

       {¶ 15} In her first assignment of error, appellant claims that the trial court erred in

denying her postjudgment motion to intervene. Appellant claims a right to intervene

under Civ.R. 24(A), which provides,

              Intervention of right: Upon timely application anyone shall be

       permitted to intervene in an action: * * * when the applicant claims an

       interest relating to the property or transaction that is the subject of the

       action and the applicant is so situated that the disposition of the action may

       as a practical matter impair or impede the applicant’s ability to protect that

       interest, unless the applicant’s interest is adequately represented by existing

       parties.

       {¶ 16} A trial court’s decision on the timeliness of a motion to intervene will not

be reversed absent an abuse of discretion. State ex rel. First New Shiloh Baptist Church

v. Meagher, 82 Ohio St. 3d 501, 503, 696 N.E.2d 1058 (1998). An abuse of discretion

implies an unreasonable, arbitrary, or unconscionable attitude. Id., citing State ex rel.

Crabtree v. Franklin Cty. Bd. of Health, 77 Ohio St. 3d 247, 249, 673 N.E.2d 1281

(1977).




5.
       {¶ 17} Whether a motion to intervene is timely depends on the facts and

circumstances of the case. Id. The following factors are considered in determining

timeliness:

              “(1) the point to which the suit had progressed; (2) the purpose for

       which intervention is sought; (3) the length of time preceding the

       application during which the proposed intervenor knew or reasonably

       should have known of [her] interest in the case; (4) the prejudice to the

       original parties due to the proposed intervenor’s failure after [she] knew or

       reasonably should have known of [her] interest in the case to apply

       promptly for intervention; and (5) the existence of unusual circumstances

       militating against or in favor of intervention.” Id., quoting Triax Co. v.

       TRW, Inc., 724 F.2d 1224, 1228 (6th Cir.1984).

       {¶ 18} Weighing heavily against appellant is the fact that the case had long since

reached a final judgment by the time she filed her motion to intervene. Indeed, the trial

court issued the judgment entry in foreclosure and order of sale on April 22, 2010, nearly

four years before appellant filed her motion. “Intervention after final judgment has been

entered is unusual and ordinarily will not be granted.” Id. at 503-04.

       {¶ 19} Appellant claims that she did not know of the forfeiture proceeding until

January of 2014, when she was served with the notice to vacate. She further adds that at

“no time before this did [appellant] reasonably know that she should have intervened.”




6.
       {¶ 20} Appellant offers no explanation as to why she did not seek to intervene

immediately when served and/or why it took six weeks to file the motion. Moreover, the

records indicate that she was fully aware of the foreclosure and forfeiture proceedings.

Certainly, upon filing the quitclaim deed in August of 2011, appellant was made aware of

the foreclosure action, not to mention the tax delinquency. Indeed, by letter dated

April 30, 2012, appellant was advised in writing that the “property is subject to an active

tax foreclosure (Erie County Case No. 2009-CV-0525).”

       {¶ 21} In addition, appellant was advised on multiple occasions, in writing, that

the state was pursing forfeiture of the property. On May 2, 2012, counsel for appellee

wrote to appellant, “per our conversation today * * * I will not file the Application for

forfeiture until July 1, 2012. This will allow you additional time to pay the delinquent

amount in full.” Appellant was offered another opportunity to avoid forfeiture by letter

dated October 5, 2012. Appellant does not contest the authenticity of the records, nor

claim that they are inaccurate.

       {¶ 22} Appellant claims that she made arrangements to pay the back taxes but

offers no explanation as to why she never followed through. Moreover, the exhibit she

cites to support her claim is nothing more than a blank “Agreement for Automatic

Withdrawal for Real Estate Taxes” from the Erie Treasurer’s Office. Appellant did not

provide any of the requisite banking information and authorization that would have

supported her contention that she intended to satisfy the delinquency.




7.
       {¶ 23} In short, we agree with the trial court that, to the extent that there are

unusual circumstances herein, they weigh against, not in favor of, intervention. We see

no abuse of discretion by the trial court in denying her motion to intervene. Appellant’s

first assignment of error is not well-taken.

       {¶ 24} In her second assignment of error, appellant argues that the trial court erred

in finding that her motion to intervene was barred under the doctrine of lis pendens.

       {¶ 25} Lis pendens is codified in Ohio in R.C. 2703.26. The statute provides,

“When a complaint is filed, the action is pending so as to charge a third person with

notice of its pendency. While pending, no interest can be acquired by third persons in the

subject of the action, as against the plaintiff’s title.”

       {¶ 26} “Lis pendens prevents third parties who claim to have ‘acquired an interest’

in the property, after service and during the pendency of the foreclosure action, from

challenging the trial court’s judgment.” Bates v. Postulate Invests., L.L.C., 176 Ohio

App.3d 523, 2008-Ohio-2815, 892 N.E.2d 937, ¶ 16 (8th Dist.). While the doctrine does

not prevent persons from transacting an interest in the property during the pending

lawsuit, it “places any such conveyed interest at risk and notifies the parties that they ‘are

bound’ by the decree and sale thereunder.” Id.; Cincinnati ex rel. Ritter v. Cincinnati

Reds, L.L.C., 150 Ohio App. 3d 728, 2002-Ohio-7078, 782 N.E.2d 1225, ¶ 30 (1st Dist.).

Thus, one who acquires an interest in the property during the pending lawsuit “takes

subject to the judgment or decree, and is as conclusively bound by the result of the

litigation as if he had been a party thereto from the outset.” Cook v. Mozer, 108 Ohio St.
8.
30, 36, 140 N.E. 590 (1923). “The purpose of lis pendens is to protect the plaintiff’s

interest in the subject property.” Irwin Mtge. Corp. v. DuPee, 197 Ohio App. 3d 117,

2012-Ohio-1594, 966 N.E.2d 315, ¶ 10 (12th Dist.).

       {¶ 27} Appellant is a third party who acquired an interest in the property, via a

quitclaim deed, during the pendency of the foreclosure action. Appellant obtained that

interest “at [her] peril” and “is bound by the trial court’s foreclosure entry and the sale of

the property.” Buckner v. Bank of New York, 12th Dist. Clermont App. No. CA2013-07-

053, 2014-Ohio-568, ¶ 32. We find that the trial court did not err in denying appellant’s

motion based, in part, by the application of lis pendens. Appellant’s second assignment

of error is not well-taken.

       {¶ 28} In appellant’s third assignment of error, she argues that the forfeiture phase

of this action was actually a new cause of action, distinct from the tax foreclosure action,

and necessitated notice to her, pursuant to Civ.R. 4.1.

       {¶ 29} We disagree. The forfeiture process is governed by R.C. 5723.01. The

statute provides detailed procedures before forfeiture can be effectuated. It does not,

however, provide that such a proceeding is a new and distinct cause of action; that the

parties to the action must be served pursuant to Civ.R. 4.1; or that non-parties must be

served in any manner. Moreover, as discussed, it bears repeating that appellant received

repeated, actual notice of the forfeiture proceeding.




9.
         {¶ 30} We agree with the trial court that appellant was not, as a matter of law,

entitled to notice under the civil rules. Appellant’s third assignment of error is not well-

taken.

                                    IV. Conclusion

         {¶ 31} Based on the foregoing, the trial court did not err by denying appellant’s

motion to intervene. Accordingly, the judgment of the Erie County Court of Common

Pleas is affirmed. Costs are assessed to appellant in accordance with App.R. 24.


                                                                          Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         _______________________________
                                                             JUDGE
Stephen A. Yarbrough, P.J.
                                                 _______________________________
James D. Jensen, J.                                          JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE


              This decision is subject to further editing by the Supreme Court of
         Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
              version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.sconet.state.oh.us/rod/newpdf/?source=6.




10.